Title: From James Madison to Robert R. Livingston, 8 January 1804
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington Jany. 8. 1803 [1804]
I dropt you lately a few lines on the subject of Jerome Bonaparte’s expected marriage to a young lady of Baltimore. The affair was afterwards apparently broken off, but has since been compleated; and that letter has been forwarded. In order to ensure your receipt of the substance of it (no copy having been kept of the original) it is wished by the friends of Mr. Patterson the father of the young lady, that it should go to you by other opportunities. I accordingly take the liberty of repeating first, that I am assured, that the Parents of the young lady had no share in promoting the marriage, with respect to which their conduct has been guided by delicacy & prudence, and next that the family possess the most respectable standing in our society, Mr Patterson himself bears the most fair & amiable character, is held in general & high estimation, and in wealth is exceeded by a few individuals only within the U. States. By marriage he is also respectably connected, Mrs. Patterson being sister of the lady of Genl. Smith well known in our public councils, and at this time a Senator of the U States, & herself also of highly respectable connections.
I have complied the more readily in mentioning these circumstances to you, as the relation of one of the parties to so pre-eminent an individual as the first Magistrate of France, may render them important, and as in every view it may be proper that you should be acquainted with them. With sentiments of great respect & esteem I have the honor to remain Your mo. Obt. srvt.
James Madison
 

   
   RC (NNMus). Docketed by Livingston “private.”



   
   JM to Livingston, 28 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:586–87).



   
   Jerome Bonaparte and Elizabeth (Betsy) Patterson were married on 24 Dec. 1803 in Baltimore. For the details of the marriage, Napoleon’s reaction, and Betsy’s subsequent career in Europe, see Sidney Alexander Mitchell, A Family Lawsuit: The Story of Elisabeth Patterson and Jérôme Bonaparte (New York, 1958).


